The judgment of the court was pronounced by
King, J.
The accused, who is the slave of St. Anne Prudhomme, was charged with murder, and tried by a tribunal organized tinder the act of 1846, (Acts, p. 114). No counsel having been previously provided for him, he was defended by an advocate appointed by the court. After his conviction, he moved for an arrest of judgment, on the ground that he had neither been arraigned nor pleaded to the charge. The motion was overruled and he has appealed, relying on the ground stated in his motion, for a reversal of the judgment.
The defects complained of are defects of form. The 14th sec. of the stat*577ute under which the accused was tried, provides, “ that no proceedings had in accordance with this act shall be annulled of impeded by any error of form therein.” Acts of 1840, p. 115, § 14. It is obvious that, under this statute, we cun con"' sider no objections which do not relate to the substance of the prosecution.
The record shows that, the slave was brought before the tribunal to answer to the charge preferred against him, that he was defended by counsel appointed for the purpose, and the court state that he was convicted after an impartial trial.
The day fixed by the lower tribunal for the execution of the sentence of death, which was pronounced, has elapsed, and we are requested to fix another clay-No such original power is conferred upon the court, as that which we are called upon to exercise. Judgment affirmed.